﻿I wish
to congratulate Mr. Jeremić on his election as President
of the General Assembly at its sixty-seventh session.
I am confident that with his ability and experience he
will successfully fulfil that lofty mission. I also wish to thank Mr. Al-Nasser for his positive contribution as
President at the last session.
The world is undergoing major and profound
changes. The trends towards multipolarity, economic
globalization and the application of information
technology are gaining momentum. Countries have
never been as interconnected and interdependent as they
are today. Emerging markets and developing countries
have never had such strong influence, and cross-
civilizational dialogue and exchanges are flourishing
as never before. To promote peace, development
and cooperation has become the shared aspiration of
people across the world and the common pursuit of the
international community.
On the other hand, the world is still far from being
peaceful. The underlying impact of the international
financial crisis and the European debt crisis remains
strong. Destabilizing factors and uncertainties affecting
global growth have increased. Regional turbulence
persists, hotspot issues keep emerging and traditional
and non-traditional security issues have become
intertwined. The international security environment is
highly complex.
Facing both unprecedented opportunities and
challenges, we must not allow the outdated Cold War
mentality and zero-sum game theory to stand in our
way. We should act like passengers who stick together
in a boat when crossing a torrential river and seek
win-win progress through cooperation. That is the only
option for countries around the world. To ensure one’s
own security, a country should respect and accommodate
the security of other nations. To achieve one’s own
development, a country should actively promote
common development. In pursuing one’s own interests,
a country should take into account the interests of
other nations. Only by promoting common security and
development for all its members can the international
community effectively address complex and multiple
security threats and global challenges, resolve
increasingly serious difficulties facing development and
ensure durable peace and sustainable development in
the world. With that in mind, China believes that it is
important to do the following.
We should promote equality and democracy in
international relations. Mutual respect and equality
are basic norms governing international relations. All
countries, large or small, strong or weak, rich or poor,
are equal members of the international community. Respect for each other’s sovereignty, core interests
and choice of social system and development path is a
fundamental principle guiding State-to-State relations.
We should resolutely promote greater democracy in
international relations. A country should deal with its
internal affairs itself. Issues involving the interests of
various countries should be handled by those countries
through consultation. We should remain true to
multilateralism and uphold the purposes and principles
of the Charter of the United Nations and the central role
of the United Nations in international affairs.
China strives to strengthen political mutual trust
and to address problems and differences with other
countries through dialogue and exchanges. China does
not interfere in the internal affairs of other countries or
impose its will on others. China does not allow outside
forces to interfere in its internal affairs.
We should seek win-win progress through
cooperation on development. As economic globalization
deepens, all countries have a high stake in each other’s
success. We should therefore enhance cooperation
and develop common interests to achieve win-win
progress with benefits for all. We should tap the
potential for cooperation in all countries, increase and
develop cooperation, improve cooperation mechanisms
and work together to make economic globalization
balanced, inclusive and beneficial to all.
We should accelerate the development of
developing countries and narrow the North-South gap.
We should enhance global development cooperation to
ensure that the benefits of development reach everyone.
Since the start of the international financial crisis,
while maintaining its own robust growth, China has
significantly increased contributions to international
financial institutions, extended a helping hand to other
developing countries and bought more bonds from
certain developed countries. That has helped to stabilize
the international economic and financial situation and
to maintain the economic and social development of the
relevant countries.
We should ensure fairness and effectiveness in
conducting global governance. Facing increasing
global challenges, the international community should
strengthen coordination and cooperation, establish a
fair, equitable, flexible and effective system of global
governance, properly address the various global issues
and promote the common well-being of humanity.
China supports the United Nations in enhancing its authority, efficiency and ability to address new threats
and challenges through the required proper reform.
It is important to advance the building of a global
system of economic governance with a focus on
reforming the international financial system, rapidly
implement the quota and governance reform plans of
the International Monetary Fund and other financial
institutions, and increase the representation and voice of
emerging markets and developing countries. We should
fully implement the outcome and consensus of the
United Nations Conference on Sustainable Development
(resolution 66/288, annex), further develop international
cooperation on sustainable development and discuss the
establishment of a post-2015 international development
agenda based on actively implementing the Millennium
Development Goals.
We should launch a process of open, transparent
and democratic intergovernmental consultation,
with development and poverty reduction as the core
objectives. We should also fully leverage the role of
civil society and the private sector in that task. Together
with all other parties, China is ready to actively
participate in reforming the international system and in
global governance and to jointly face the various global
challenges.
We should pursue common progress by embracing
the diversity of civilizations. According to ancient
Chinese philosophy, the world will be a great place
when all things thrive without harming each another
and when various efforts are pursued in parallel
without their clashing. We should encourage exchanges
and mutual learning among different civilizations and
social systems, draw on each other’s strength through
competition and comparison and make progress by
seeking common ground, while maintaining our
differences. We should respect the diversity of the world
and the right of all countries to independently choose
their development path. China encourages dialogue
and exchanges among civilizations. We should replace
confrontation with dialogue and bridge differences
with inclusiveness in order to make the world more
harmonious and to ensure common progress for
humanity.
We should seek common security amid growing
interdependence. No country is immune to the complex
and multiple security threats and challenges in the
world. We should foster a new thinking on security that
is characterized by mutual trust and benefit, equality and coordination. We should adopt a holistic approach
to address both the symptoms and the root causes of
the various security challenges and should build a
peaceful and stable international and regional security
environment.
The United Nations should fully play its role in
maintaining international peace and security and
in establishing a fair and effective mechanism for
common security. We must resolve disputes through
dialogue and negotiation and oppose the wilful use or
threat of force. We must oppose all forms of terrorism,
separatism and extremism.
West Asia and North Africa are undergoing
profound changes. China respects and supports efforts
by countries in those regions to independently deal
with their internal affairs. We respect the aspirations
and calls of people in those areas for change and
development. The unique features of those regions in
terms of religion, civilization, history and ethnicity
must be respected. We hope that the relevant parties will
settle differences through inclusive and constructive
political dialogue and that they will resolve problems
peacefully.
Safeguarding peace and stability in those areas,
upholding the fundamental and long-term interests of
Arab countries and ensuring the growth of friendly
China-Arab relations will remain a central goal of
China’s policy towards such regions. We will continue
to tirelessly strive, together with countries in those
areas, to promote peace and development in line with
the purposes and principles of the Charter of the United
Nations.
China is deeply concerned about the stalled
Palestinian-Israeli peace talks and the economic
and humanitarian difficulties facing the Palestinian
people. The turbulence in the region should not divert
international attention from the Palestinian issue. China
supports the Palestinian people in establishing, on the
basis of the 1967 border, an independent Palestinian State
that enjoys full sovereignty, with East Jerusalem as its
capital. China supports Palestine’s membership of the
United Nations and other international organizations.
China urges both Palestine and Israel to take concrete
measures to remove obstacles and to work for the early
resumption and substantive progress of the peace talks.
China is deeply concerned about the ongoing
tension and worsening humanitarian situation in
Syria. We call on all relevant parties in Syria to put an immediate end to the fighting and violence, to
implement the relevant Security Council resolutions,
Mr. Kofi Annan’s six-point plan and the communiqué
of the foreign ministers’ meeting of the Action Group
for Syria (A/66/865, annex), and to launch an inclusive
political dialogue and a Syrian-led political transition as
soon as possible. China is open to any political plan that
is acceptable to all parties in Syria. The relevant parties
of the international community should play a positive
and constructive role in that regard, credibly support
Mr. Lakhdar Brahimi, Joint Special Representative
of the United Nations and the League of Arab States,
in conducting impartial mediation, and strive to set
in motion and move forward the process of political
transition in Syria.
The Iranian nuclear issue has reached a new, critical
stage. The relevant parties should remain committed to
a diplomatic solution and begin a new round of dialogue
as soon as possible. In the spirit of respecting each
other’s concerns, we should act with flexibility and
pragmatism to expand common ground and overcome
differences, seek early progress in dialogue and
negotiation and, over time, achieve a comprehensive,
long-term and appropriate solution to the issue. China
has always supported efforts to uphold the international
nuclear non-proliferation regime and will continue to
work with the parties concerned and play a constructive
role in seeking a peaceful solution to the Iranian nuclear
issue through dialogue and negotiation.
The Asia-Pacific region has maintained general
stability and rapid growth for many years, thereby
making important contributions to global stability
and prosperity. Given the growing threat of shrinkage
in the global economy and increasing volatility in the
international situation, maintaining peace, stability
and sound growth in the Asia-Pacific region is crucial
to ensuring the well-being of its people and meets the
broader interests of the international community.
We should fully respect the reality of a
diverse and interdependent Asia-Pacific region,
and continue to follow the approach of regional
cooperation — building consensus, making
incremental progress and accommodating each other’s
comfort levels — that has proved effective over the
years. We should promote regional development with
greater determination, advance regional cooperation
with increased resources, and handle differences with
longer-term interests in mind so as to uphold the peace,
stability and prosperity of the Asia-Pacific region. As an important participant in building the
international system, China is committed to sharing
development opportunities with other countries and
to working with them to overcome various challenges
and realize security and development for all. China
will stay the course of peaceful development. We seek
a peaceful international environment in which China
can promote its own development. By so doing, China
will contribute to global peace and development. China
is firm in upholding its core interests. At the same
time, it respects the legitimate right of other countries
to protect their interests. We seek to expand common
interests with other parties for the sake of the common
good.
China has contributed a total of some 21,000
personnel to United Nations peacekeeping missions
and taken an active part in international cooperation
on counter-terrorism, anti-piracy and non-proliferation
efforts. In our efforts to resolve major international
and regional hotspot issues, we have urged the parties
concerned to seek peaceful solutions through negotiation
and thereby played an important and constructive role
in easing tensions and achieving the political resolution
of those issues. China has made remarkable progress
in pursuing peaceful development and will continue to
follow that path in the years to come.
China will enhance friendly relations and
cooperation with all other countries on the basis of
the five principles of peaceful coexistence and strive
to promote a new type of relationship among major
countries based on mutual respect and win-win
cooperation. Following a policy of building good
relationships and partnerships with neighbouring
countries, China has actively expanded exchanges with
its neighbours.
China has contributed to over 50 per cent of
Asia’s growth for many consecutive years. We have
endeavoured to build mechanisms of mutual trust and
political cooperation with other Asian countries and
appropriately to address differences and frictions among
relevant countries. On the basis of firmly upholding
China’s sovereignty, security and territorial integrity,
we have worked with our neighbours to maintain sound
relations and overall stability in the region. China treats
other developing countries as good friends and good
partners; we therefore support each other and seek
common development on the basis of equality.
By the end of 2011, the Chinese Government had
built over 2,200 projects that are important to the local economies and people’s lives in the countries
concerned. We have cancelled the debts owed to China
by 50 heavily indebted poor and least-developed
countries. We have trained over 60,000 personnel in
various sectors for 173 developing countries and 13
regional and international organizations. All of that has
contributed to the economic and social development of
other developing countries.
China has taken an active part in reforming the
international system and global governance, and
assumed its due share of international responsibilities
and obligations as its capabilities permit. We are
working to build a fair, equitable and non-discriminatory
global trading system and a more equal and balanced
new global partnership for development. We support
a greater role for the Group of Twenty as the premier
forum for international economic cooperation, as well
as the efforts of emerging markets represented by the
BRICS group — Brazil, Russia, India, China and South
Africa — aimed at exploring a new model of global
cooperation.
The global economy is at a critical stage, and
achieving full recovery and sustained growth will be a
long and difficult task. Last year, despite a challenging
economic environment both at home and abroad, China
registered a gross domestic product (GDP) growth rate
of 9.3 per cent, and made good progress in adjusting its
economic structure and improving people’s lives. Since
the beginning of the year, in order to address some
new problems in economic performance, the Chinese
Government has stepped up anticipatory fine-tuning of
the economy and introduced a series of targeted policy
measures. That has boosted market confidence and
ensured steady growth.
China’s GDP grew by 7.8 per cent in the first half of
the year, and the country has enjoyed sound economic
and social development. China is still in an important
period of strategic opportunities for development.
Industrialization, urbanization, the application of
information technology and agricultural modernization
will continue to unlock our great potential for
development. We have the confidence, means and
ability to maintain steady and robust growth and
achieve long-term, sound and sustainable development.
During its twelfth five-year plan for the period
2011-2015, China’s domestic market will become one of
the largest in the world. Its total imports are expected
to exceed $10 trillion, and direct outbound investment is expected to exceed $500 billion. That will create
enormous business and job opportunities for the world
and provide good opportunities for other countries’
development.
The Diaoyu Islands have been an integral part
of China’s territory since ancient times. China has
indisputable historical and legal evidence in that
regard. Japan seized the islands in 1895 at the end of the
Sino-Japanese War and forced the Chinese Government
of the time to sign an unequal treaty to cede the islands
and other Chinese territories to Japan. After the Second
World War, the Diaoyu Islands and other Chinese
territories occupied by Japan were returned to China
in accordance with the Cairo Declaration, the Potsdam
Agreement and other international documents.
By taking such unilateral actions as the so-called
island purchase, the Japanese Government has grossly
violated China’s sovereignty. This is an outright denial
of the outcomes of the victorious anti-fascist World
War and poses a grave challenge to the post-war
international order and the purposes and principles of
the Charter of the United Nations. The moves made by
Japan are totally illegal and invalid. They can in no way
change the historical fact that Japan stole the Diaoyu
Islands from China and that China has territorial
sovereignty over them. The Chinese Government is
firm in upholding China’s territorial sovereignty. China
strongly urges Japan to immediately stop all activities
violating China’s territorial sovereignty, take concrete
action to correct its mistakes and return to the path of
resolving the dispute through negotiation.
The Communist Party of China will soon hold
its eighteenth National Congress. We are confident
that the important meeting will lead China’s reform,
opening-up and modernization drive to a new stage.
The facts have shown and will continue to prove that
China’s development is peaceful, open, cooperative and
win-win in nature. We will work with the international
community to follow the trend of history and the call
of the times and build a harmonious world of enduring
peace and shared prosperity.